Exhibit 10.10
AMENDMENT NO. 2 TO THE
EMPLOYMENT AGREEMENT
THIS AMENDMENT NO. 2 (the “Amendment”) to the Employment Agreement (the
“Agreement”), dated as of the 12th day of January, 2004 and amended effective as
of the 5th day of February, 2008, further amended as of the 28th day of October,
2008, and further amended as of the 31st day of December, 2008, between Aspen
Insurance U.S. Services, Inc., a Delaware corporation (the “Employer”), and
Brian M. Boornazian (the “Executive”), is made effective as of the 8th day of
February, 2010:
RECITALS:
WHEREAS, the Executive and the Employer have entered into a written agreement
setting forth the terms and conditions of the Executive’s employment with the
Employer and the services to be rendered by him to Aspen Re America Inc.; and
WHEREAS, the Employer and the Executive wish to amend certain provisions of
Paragraph 8 of the Agreement.
NOW THEREFORE, the Agreement is amended as follows:
     Subparagraph 8(a)(ii) is amended in its entirety to read as follows:
     “the Employer shall pay to the Executive in equal installments on the dates
provided in paragraph 3(a) during the remaining period of the Term of Employment
(before giving effect to such termination) an amount equal to the sum of (1) the
Executive’s highest Annual Base Salary while employed by the Employer plus
(2) the average of the immediately preceding three annual bonuses paid to the
Executive prior to the Date of Termination; provided, however that if such
termination occurs either (x) as a result of Good Reason and the Company has
given the initial notice contemplated by clause (y) or (y) the Company has given
the Executive six months prior written notice after a reasonable assessment that
the Company is not comfortable with the long term economic performance and/or
prospects of the business unit in which the Executive works and the reasons for
such concern are not remedied to the satisfaction of the Company in that six
month period and the Employer thereafter terminates the Executive’s employment,
then in the case of either (x) or (y) the Employer shall not be obligated to
make any payment pursuant to this paragraph 8(a)(ii); and”
Except as expressly amended herein, the provisions of the Agreement shall remain
in full force and effect.

 



--------------------------------------------------------------------------------



 



This Amendment may be signed in counterparts, each of which shall be an
original, with the same effect as if the signatures thereto and hereto were upon
the same instrument.
IN WITNESS WHEREOF, the parties hereto have executed this Amendment.

            ASPEN INSURANCE U.S. SERVICES, INC.
      By:   /s/ Courtney Driscoll     Date:  2/11/2010            

AGREED AND ACKNOWLEDGED AS
OF THE EFFECTIVE DATE OF THE
AMENDMENT ABOVE WRITTEN:

              /s/ Brian Boornazian    Brian M. Boornazian    Date:  2/11/2010  
 

 